IN THE SUPREME COURT OF THE STATE OF NEVADA


                JEREMY EVAN SIGAL,                                  No. 69758
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                JEREMY EVAN SIGAL,                                  No. 70118
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent
                                                                            FILED
                                                                            APR 2 7 2016
                                                                          TRACE K. UNDEMAN
                                                                       CLEROF SUPREME COURT
                                                                       ay
                                     ORDER DISMISSING APPEALS               DEPUTY CLER



                            These are pro se appeals from purported decisions denying a
                motion to modify sentence. Eighth Judicial District Court, Clark County;
                Kathleen E. Delaney, Eric Johnson, Judges.
                            No decisions, oral or written, had been made on the motions
                when appellant filed his appeals on February 8, 2016, and April 6, 2016.
                Because appellant failed to designate an appealable order, we lack
                jurisdiction over these appeals, and we
                            ORDER these appeals DISMISSED.




                                        Douglas


                                           J.


SUPREME COURT
      OF
    NEVADA

           e
to) I 947A c
                                                                                 16 -13275
                  cc:   Hon. Kathleen E. Delaney, District Judge
                        Hon. Eric Johnson, District Judge
                        Jeremy Evan Sigal
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                                                      2